No. 81-177
              IN THE SURPEMF, COURT OF THE STATE OF MONTANA
                                 1981


ARTHUR SAMPSON,
                        Plaintiff and Appellant,
     vs   .
JAYNE SNOW,
                        Defendant and Respondent.


Appeal from:     District Court of the Fourth Judicial District,
                 In and for the County of Missoula.
                 Honorable Jack L. Green, Judge presiding.
Counsel of Record:
    For Appellant:
          Datsopoulos, MacDonald   &   Lind, Missoula, Montana
    For Respondent:
          Williams Law Firm, Missoula, Montana


                             Submitted on briefs: July 2, 1981
                                           Decided :




                                   Clerk
Mr. J u s t i c e J o h n Conway H a r r i s o n d e l i v e r e d               t h e Opinion of
the Court.
           T h i s a c t i o n i n v o l v e s an a u t o m o b i l e a c c i d e n t t r i e d i n

t h e D i s t r i c t Court of            t h e Fourth J u d i c i a l D i s t r i c t of         the
S t a t e o f Montana,           i n and f o r t h e C o u n t y o f M i s s o u l a .            The
jury      delivered          a     special          verdict          for     the     defendant.

Plaintiff-appellant               f i l e d a m o t i o n f o r a new t r i a l which was
d e n i e d , and t h i s a p p e a l r e s u l t s .
           On J u l y 1, 1 9 7 6 , a p p e l l a n t a t t e m p t e d t o make a l e f t
t u r n from t h e n o r t h b o u n d l a n e o f R e s e r v e S t r e e t , C o u n t y o f
Missoula,         into     t h e westbound           lane of         t h e Wheeler         Village
Road.         Respondent,            traveling           north       on Reserve           Street,
attempted        t o pass        a p p e l l a n t on t h e l e f t        a s a p p e l l a n t was

turning.           They      collided.              There      were    no        signs    or    road

markings         prohibiting          a     pass,       and    the     collision          occurred
s h o r t l y a f t e r 10:OO a . m . ,      on a c l e a r d a y , and on a d r y r o a d .
           A t t h e t i m e of      t h e a c c i d e n t , a p p e l l a n t was e n g a g e d i n
his duties as a              r u r a l mail       carrier        for       t h e United S t a t e s
Postal Service.              H e turned north onto Reserve S t r e e t a f t e r

making a s t o p , and t r a v e l e d a t a b o u t t h i r t y m i l e s p e r h o u r
behind an a s p h a l t t r u c k .            According t o h i s v e r s i o n of               the

accident,        a p p e l l a n t checked        h i s mirror         and       turned     on h i s
left     turn      indicator         about        100     to    150        yards     before       the
Wheeler       V i l l a g e Road      intersection.              He    testified          that     he

s l o w e d down a s h e a p p r o a c h e d t h e i n t e r s e c t i o n and m o t i o n e d
an   ice cream d e l i v e r y t r u c k ,          which was s t o p p e d on Wheeler
V i l l a g e Road w a i t i n g t o t u r n n o r t h o n t o R e s e r v e S t r e e t ,         to
e n t e r t h e i n t e r s e c t i o n and t u r n .         The Wheeler V i l l a g e Road
i s s l a n t e d s o a s t o make a t u r n g r e a t e r                  t h a n 90 d e g r e e s .
After      the     ice    cream       truck       had     cleared          the    intersection,

a p p e l l a n t began h i s t u r n .        H e was moving a t from f i v e t o t e n
miles an hour, when he was hit on the side of his car by
respondent's vehicle.       The first contact occurred toward the
rear of appellant's vehicle and respondent's vehicle then
slid along the side of appellant's vehicle.
          According to respondent, she was traveling on Reserve
Street at thirty-five to forty-five miles an hour, accel-
erated to fifty miles an hour to pass a truck, and then
returned     to   the   northbound   lane   as   she   approached   the
Wheeler Village Road intersection.          After that pass, she saw
a car and a truck well ahead of her.          She testified that she
approached the vehicles at approximately forty to forty-five
miles an hour and decided to pass them.           She accelerated to
fifty to fifty-five miles an hour and began her pass approx-
imately 100 feet behind the appellant's vehicle, which was
near the intersection.       She intended to pass both appellant
and the truck in front of him.          Respondent testified that
appellant did not signal for a left turn; that she did not
see the ice cream truck turn onto Reserve Street; and that
appellant was traveling between thirty and thirty-five miles
an hour at the time of the impact.          The visibility was clear
for three miles south of the intersection according to the
testimony of respondent.
          There was conflict in the respondent's testimony over
whether    appellant turned     into her or she hit appellant.
Appellant argues that respondent's           testimony was that he
turned while safely out in front of her.          Testimony also was
given that when respondent got out of her vehicle, the first
thing she said to appellant was, "You doff, you cut right in
front of me."
          Photographs of the vehicles introduced at the trial
showed      the      left     front        bumper    of      appellant's          vehicle        was

pushed o u t ,        b u t t h e l e f t f r o n t h e a d l i g h t was n o t damaged.

The     greatest        damage        to    appellant's        vehicle          was     the     left
f r o n t fender       just     i n f r o n t of      t h e l e f t door.             The p h o t o -
g r a p h s a l s o show t h a t t h e r i g h t f r o n t g r i l l o f r e s p o n d e n t ' s
v e h i c l e was p u s h e d     i n and t h a t t h e g r e a t e s t damage t o h e r
v e h i c l e was on t h e r i g h t f r o n t f e n d e r i m m e d i a t e l y a b o v e t h e

wheel.         T h e r e w e r e some s c r a t c h e s a l o n g t h e r i g h t s i d e o f
h e r v e h i c l e which was 1972 J e e p Commando.
           I n a d d i t i o n t o t h e two p a r t i e s i n v o l v e d i n t h e a c c i -
dent,     two w i t n e s s e s t e s t i f i e d a b o u t t h e c o l l i s i o n .          Bruce
Brooks,        who     drove       the       ice    cream     truck,           testified        that

appellant         slowed        and    motioned        him      into       Reserve         Street.
Brooks      testified          that        appellant      somehow         indicated          h e was
turning        left,     but      Brooks       did     not     recall          how.        He    did
testify,        however,        that       in a     statement        to    an     investigator
from     the      Postal        Service       who    conducted            an    investigation
several        days     after      the       accident        occur red         that     appellant

signaled.
           The       other      witness       was     Frank      Hazelbaker,             who     was

d r i v i n g a bread d e l i v e r y t r u c k        toward      the intersection a t
t h e time of t h e a c c i d e n t .          H e t e s t i f i e d he d i d n o t s e e t h e

c o l l i s i o n o c c u r b e c a u s e he was l o o k i n g a t a p a s s e n g e r a t t h e
time.      H e did hear the c o l l i s i o n ,           saw t h e s c e n e a n i n s t a n t

after      the     collision,          and     at    that      time       saw     respondent's
vehicle airborne.               H e n o t e d t h a t a p p e l l a n t ' s t u r n s i g n a l was

on w i t h i n f i v e s e c o n d s a f t e r t h e c o l l i s i o n .        He t e s t i f i e d ,
however, he d i d n o t s e e a p p e l l a n t ' s t u r n s i g n a l b e f o r e t h e
c o l l i s i o n b e c a u s e r e s p o n d e n t ' s v e h i c l e was i n h i s way.
           Two i s s u e s a r e p r e s e n t e d f o r o u r c o n s i d e r a t i o n :
            1.     Did t h e t r i a l c o u r t e r r            in instructing the jury

that     t h e mere          fact     that     an     accident occurred,                 considered
a l o n e , does n o t r a i s e a l e g a l i n f e r e n c e of negligence?
            2.     Did t h e t r i a l c o u r t e r r i n r e f u s i n g t o s e t a s i d e
t h e v e r d i c t on t h e g r o u n d s t h a t t h e e v i d e n c e d i d n o t j u s t i f y
it?
            The f i r s t       i s s u e concerns t h e g i v i n g of                 Instruction
No. 32 o v e r a p p e l l a n t ' s o b j e c t i o n .          This i n s t r u c t i o n reads:

            "The mere f a c t t h a t a n a c c i d e n t h a p p e n e d ,
            considered alone, does not give r i s e t o l e g a l
            i n f e r e n c e t h a t i t was c a u s e d by n e g l i g e n c e o r
            t h a t any p a r t y t o t h i s a c t i o n was n e g l i g e n t
            or otherwise a t fault."
            Appellant's             o b j e c t i o n was     made      on     the     grounds       the
instruction             is    inappropriate            where           there      is    substantial
evidence         of      negligence          beyond         the     mere       happening        of    an
accident.             The g i v i n g o f t h i s i n s t r u c t i o n c a n be c o n f u s i n g

t o a jury,           and i n t h e f u t u r e we recommend t h a t i t n o t b e
given.       W e f i n d , h o w e v e r , no p r e j u d i c i a l e r r o r n e c e s s i t a t i n g

r e v e r s a l b e c a u s e t h e i n s t r u c t i o n was g i v e n i n t h i s c a s e .
            Appellant              argues     that      this        i n s t r u c t i o n h a s been
e x p r e s s l y d i s a p p r o v e d i n c a s e s i n which r e s i p s a l o q u i t u r i s

a p p l i c a b l e . H e l m k e v . Goff ( 1 9 7 9 ) ,                Mont.            ,   597 P.2d
1131,      36 S t . R e p .        1104,     and Hunsaker              v.    Bozeman       Deaconess
F o u n d a t i o n (1978 )    ,           Mont   .          ,    588 P.2d 493, 35 S t . R e p .
1647.       H e l m k e involved a            s i n g l e c a r a c c i d e n t i n which t h e
p a s s e n g e r , t h e p l a i n t i f f , was i n j u r e d .       The c o u r t i n s t r u c t e d
t h e j u r y on b o t h o r d i n a r y n e g l i g e n c e and r e s i p s a l o q u i t u r .
The t r i a l     c o u r t a l s o gave a            "mere h a p p e n i n g " i n s t r u c t i o n .
This Court held t h a t a r e s i p s a l o q u i t u r                       i n s t r u c t i o n and a
"mere       happening"             instruction          are       so        incompatible        as    to
r e q u i r e r e v e r s a l b e c a u s e t h e j u r y may c o n s i d e r i t s e l f f o r e -
closed      from c o n s i d e r i n g    t h e evidence provided                      by    t h e hap-

pening of        the accident i t s e l f .                 Appellant argues here t h a t

t h e q u e s t i o n b e f o r e t h e Court is whether t h e C o u r t ' s r u l i n g

i n Helmke s h o u l d b e e x t e n d e d t o o r d i n a r y n e g l i g e n c e c a s e s .

Respondent         argues      that      the     statement of                 law g i v e n    in    the

instruction           is clearly         correct            in    an     ordinary negligence

c a s e a n d s h o u l d be a l l o w e d .

           T h i s Court has d i s c u s s e d t h e i n s t r u c t i o n , o r one l i k e

i t , i n numerous n e g l i g e n c e c a s e s f r o m a t l e a s t 1 9 1 5 t h r o u g h

1976 i n a v a r i e t y o f f a c t u a l t e x t s .            See Erickson v. P e r r e t t

( 1 9 7 6 ) , 1 6 9 Mont. 167,      545 P.2d 1074;        Campbell v.           Bozeman

Community H o t e l ( 1 9 7 2 ) , 1 6 0 Mont. 327,       502 P.2d 1141; F r i e s

v.     Shaughnessy           (1972),           1 5 9 Mont. 307,        496 P.2d 1159;

Flansberg        v.    Montana Power             Co.       ( 1 9 6 9 ) , 1 5 4 Mont. 53,    460
P.2d 263;     Negaard       v.    E s t a t e of        Feda     ( 1 9 6 8 ) , 1 5 2 Mont. 47,

446 P.2d 436;      MacDonald           v.     Protestant               Episcopal        Church

(1967),       1 5 0 Mont. 332,      435 P.2d 369;        Jackson    v.    William

D i n g w a l l Co.    ( 1 9 6 5 ) , 1 4 5 Mont. 127,       399 P . 2 d       236;      Stocking

v.    Johnson         Flying    Service         ( 1 9 6 3 ) , 1 4 3 Mont. 61,    387 P.2d
3 1 2 ; W y r i c k v . H o e f l e ( 1 9 5 9 ) , 1 3 6 Mont. 172,   346 P.2d 563;

S t a t e v. B a s t ( 1 9 4 4 ) , 1 1 6 Mont. 3 2 9 , 1 5 1 P.2d 1 0 0 9 ; B a a t z v .

Noble     ( 1 9 3 7 ) , 1 0 5 Mont. 59,        69 P.2d 579;        Cowden v .       Crippen

( 1 9 3 6 ) , 1 0 1 Mont. 187,      53 P.2d 98; Mellon v.                Kelly (1935),

99 Mont. 1 0 , 4 1 P.2d 49; L e s a g e v . L a r g e y Lumber Co.                             (1935),

99 Mont. 3 7 2 , 43 P.2d 8 9 6 ; A u t i o v . M i l l e r ( 1 9 3 2 ) , 92 Mont.
1 5 0 , 11 P.2d 1 0 3 9 ; a n d Lyon v . C h i c a g o , M .             &   St.P.     Ry.    Co.

( 1 9 1 5 ) , 50 Mont. 5 3 2 , 1 4 8 P. 386.

           Respondent n o t e s t h a t i n none o f t h e s e c a s e s s t a t i n g

the     general        rule     was      the        doctrine            of     res ipsa loquitur

applicable.            I t h a s been o n l y r e c e n t l y t h a t t h i s C o u r t h a s
h a d t h e o p p o r t u n i t y t o c o n s i d e r t h e a p p l i c a b i l i t y o f a "mere

happening"           instruction          in      a     case     where        the    jury      is    also
properly        instructed          on    the         d o c t r i n e of     res ipsa loquitur.
Hunsaker         v.     Bozeman          Deaconess             Foundation,               supra.        In
Hunsaker,        t h i s Court considered a c a s e involving c l a i m s of

medical malpractice.                    The C o u r t s t a t e d t h a t i n t h e c o n t e x t
of    professional           malpractice,               a    "mere     fact         of    an   injury"
instruction            is proper,              e v e n w h e r e --- i p s a l o q u i t u r
                                                                 res                                   is
i n v o l v e d b u t i m p l i e d t h a t s u c h a n i n s t r u c t i o n would n o t be
proper i n an o r d i n a r y r e s i p s a l o q u i t u r t y p e o f c a s e .
            This      implication          in         our   Hunsaker          o p i n i o n was made

explicit        in    Helmke       v.     Gaff,          supra,      where        t h e Court        con-
s i d e r e d t h e p r o p r i e t y o f a "mere h a p p e n i n g " i n s t r u c t i o n i n a
res ipsa loquitur               case       involving            only        simple,        i.e.,      not
professional, negligence.                        The C o u r t ,       in a closely divided

o p i n i o n , h e l d i t was n o t p r o p e r t o g i v e a "mere h a p p e n i n g "
i n s t r u c t i o n i n a r e s i p s a l o q u i t u r c a s e because t h e r e ,                 the
p e c u l i a r n a t u r e o f t h e a c c i d e n t and t h e s u r r o u n d i n g c i r c u m -

s t a n c e s a l l o w t h e j u r y t o i n f e r n e g l i g e n c e from t h e happen-
ing    of     the     accident          itself.             Thus,     the      "mere       happening"

i n s t r u c t i o n and t h o s e on t h e d o c t r i n e o f              res ipsa loquitus
were t o t a l l y i n c o m p a t i b l e .
            W n o t e t h a t n e i t h e r Hunsaker n o r Helmke o v e r r u l e a n y
             e
prior       c a s e s on on       the     i s s u e of         negligence.               Nor   do t h e y
r e p r e s e n t a break       i n o u r l o n g s t a n d i n g t r a d i t i o n a l law t h a t
t h e mere h a p p e n i n g o f         an accident,               considered alone,               does
n o t g i v e r i s e t o an i n f e r e n c e t h a t i t was c a u s e d by n e g l i -
gence.        The c a s e s      simply recognize t h e obvious--that                               a -
                                                                                                      res
i p s a l o q u i t u r c a s e is an e x c e p t i o n t o t h e g e n e r a l r u l e .

            Appellant has s t a t e d the issue,                           "The q u e s t i o n p o s e d
by t h i s c a s e i s w h e t h e r t h e C o u r t ' s r u l i n g i n H e l m k e s h o u l d

be e x t e n d e d t o o r d i n a r y n e g l i g e n c e c a s e s . "      Our a n s w e r t o

that     is n o .         Such a n        extension       would      change        the     law    of
negligence          in    this      state     in a       very    fundamental          way.        It

would     be     unacceptable            to     hold     that    the       "mere     happening"

i n s t r u c t i o n i s a c o r r e c t s t a t e m e n t of t h e law a p p l i c a b l e t o

t h e c a s e b u t t h e n h o l d t h a t t h e j u r y s h o u l d n o t be i n f o r m e d
a s t o t h i s p a r t i c u l a r r u l e o f law.

           Here       the      challenged        instruction         does     not     tell       the
jury     that     they         could     find    neither        driver      negligent.            It

merely s t a t e s t h a t t h e jury cannot i n f e r t h e negligence of
e i t h e r t h e p l a i n t i f f o r t h e d e f e n d a n t from t h e s i n g l e f a c t

t h a t t h e two c o l l i d e d on a highway.
           I n l i g h t of         t h e f a c t s of    t h i s case,      the other jury
instructions             and     the   jury's      special verdict,             it       is c l e a r
t h a t t h e g i v i n g o f t h e "mere h a p p e n i n g " i n s t r u c t i o n h e r e was
       reversible
not/error.          T h i s i s a c l a s s i c p a s s i n g and t u r n i n g c a s e .    It

i s c l e a r from t h e e v i d e n c e t h a t t h e j u r y was i n s t r u c t e d t h a t
t h e a r e a where t h e a c c i d e n t o c c u r r e d was s t r i p e d t o a l l o w
p a s s i n g and t h a t no s i g n s o r m a r k i n g s w e r e p r e s e n t t o p r o -

h i b i t passing.             By t h e u n c o n t r a d i c t e d e v i d e n c e t h e roadway
i n t o which       plaintiff           was     intending       to     t u r n was    simply a

p r i v a t e d r i v e w a y , open t o t h e p u b l i c u s e , w i t h n e i t h e r t h e

s t a t e n o r t h e c o u n t y h a v i n g any r e s p o n s i b i l i t y t o m a i n t a i n
it.     Thus,       i t i s c l e a r t h a t r e s p o n d e n t had a r i g h t t o p a s s

appellant        at      the particular            time    and p l a c e     and a l s o t h a t
a p p e l l a n t had a r i g h t t o make a l e f t t u r n i n t o t h e d r i v e w a y .
           The j u r y was e x p l i c i t l y and c o m p l e t e l y i n s t r u c t e d on
t h e v a r i o u s d u t i e s i n c u m b e n t on e a c h d r i v e r      i n a passing-

turning        situation.               There     were     no     objections          to      these
i n s t r u c t i o n s made on a p p e a l .     In particular we note t h a t t h e

j u r y was i n s t r u c t e d on t h e r e s p o n s i b i l i t i e s o f    the passing

driver :

           ". . .        no v e h i c l e s h a l l be d r i v e n t o t h e l e f t
           s i d e of          t h e c e n t e r o f t h e roadway i n
           o v e r t a k i n g and p a s s i n g   . . .             unless . . .
           such o v e r t a k i n g o r p a s s i n g can be completed
           without interfering with the s a f e operation
           of   . . .        any v e h i c l e o v e r t a k e n . "   Instruction
           No. 1 5 .

           ". . .        when a v e h i c l e is t r a v e l i n g a t a s l o w
           r a t e o f s p e e d and i n d i c a t e s a l e f t t u r n by a n
           a u t o m a t i c s i g n a l 1 0 0 f e e t o r more b e f o r e
           turning, the d r i v e r of the following vehicle
           must y i e l d t h e r i g h t of way t o t h e t u r n i n g
           vehicle."         I n s t r u c t i o n No. 1 6 .

           "The d r i v e r o f a motor v e h i c l e i s presumed t o
           s e e t h a t which he c o u l d s e e by l o o k i n g .         He
           w i l l n o t be p e r m i t t e d t o s a y t h a t h e d i d n o t
           s e e what h e m u s t h a v e s e e n had h e l o o k e d .
           The d u t y t o k e e p a l o o k o u t i n c l u d e s a d u t y t o
           see t h a t which i s i n p l a i n s i g h t . "        Instruc-
           t i o n No. 20.

           "A p e r s o n o p e r a t i n g     . . .
                                                    a vehicle               . . .
           s h a l l d r i v e i t i n a c a r e f u l and p r u d e n t
           manner      . ..     and he s h a l l d r i v e i t s o a s n o t
           t o unduly o r unreasonably endanger t h e l i f e ,
           limb, property, or other r i g h t s of a person
           e n t i t l e d t o t h e use of t h e s t r e e t o r high-
           way.

           "The d r i v e r o f a v e h i c l e s h a l l d r i v e a t a n
           a p p r o p r i a t e r e d u c e d s p e e d when a p p r o a c h i n g
           and c r o s s i n g a n i n t e r s e c t i o n  . . ." Instruc-
           t i o n No. 1 0 .

           H e r e , t h e j u r y was a l s o p r o p e r l y i n s t r u c t e d i n d e t a i l

a s t o t h e d u t i e s of       the turning driver.                 In addition,          the

j u r y was g i v e n a l l t h e s t a n d a r d i n s t r u c t i o n s on n e g l i g e n c e ,

violation        of    statutes       and       proximate      cause.        The j u r y     was

c l e a r l y and e x p l i c i t y i n s t r u c t e d a s t o t h e a c t s and omis-
s i o n s of    respondent         t h a t would      c o n s t i t u t e negligence.          It

was a l s o i n s t r u c t e d a s t o t h e l e g a l meaning o f n e g l i g e n c e ,

and t h e s t a n d a r d by which i t was t o be m e a s u r e d .

           W h i l e t h e e v i d e n c e was     in    some c o n f l i c t    on c e r t a i n
critical         points--most             importantly,         whether       appellant          had

a c t i v a t e d h i s t u r n s i g n a l p r i o r t o t h e t i m e o f impact--there
was s u f f i c i e n t e v i d e n c e on b o t h s i d e s w h i c h ,         if    believed,
could j u s t i f y a v e r d i c t f o r e i t h e r p a r t y .       The j u r y r e t u r n e d
a s p e c i a l v e r d i c t i n which t h e y a n s w e r e d "no" t o t h e f i r s t

question asked,             "Was t h e d e f e n d a n t n e g l i g e n t ? "        They f o u n d
specifically that                  r e s p o n d e n t was   not   negligent.            For    the
r e a s o n s a b o v e g i v e n , w e f i n d no e r r o r i n t h e g i v i n g o f t h e
instructions.
            The s e c o n d i s s u e is w h e t h e r t h e t r i a l c o u r t e r r e d i n
r e f u s i n g t o s e t a s i d e t h e v e r d i c t on t h e g r o u n d s t h e e v i -

dence d i d n o t j u s t i f y it.
            The b a s i c p r i n c i p l e       f o r t h i s Court i n viewing evi-
d e n c e i s t h a t "where a f a c t i s s u e o r i s s u e s a r e p r e s e n t e d
b e f o r e a c o u r t s i t t i n g w i t h a j u r y , and t h e r e i s s u b s t a n t i a l
evidence t o support t h e jury v e r d i c t ,                    s u c h v e r d i c t i s con-
c l u s i v e on a p p e a l . "      Holm v . P a r s o n s ( 1 9 7 9 ) ,        Mont.            ,
588 P.2d 5 3 1 , 533, 36 S t . R e p .         11, 1 3 .     H e r e t h e r e was s u b -
s t a n t i a l e v i d e n c e i n s u p p o r t of t h e v e r d i c t .       The a c c i d e n t
o c c u r r e d when a p p e l l a n t began t u r n i n g l e f t o n t o t h e Wheeler

V i l l a g e Road j u s t a s r e s p o n d e n t was p a s s i n g .       The r e c o r d i s
c l e a r t h a t t h e r e w e r e no r o a d m a r k i n g s o r s i g n s o r a n y t h i n g

on t h e roadway t o p r e v e n t r e s p o n d e n t from p a s s i n g a p p e l l a n t
where s h e d i d .        T h e r e was no a c t u a l i n t e r s e c t i o n b e t w e e n two
p u b l i c highways.          Wheeler V i l l a g e Road i s a c t u a l l y a d r i v e -
way a s i t i s n o t m a i n t a i n e d by t h e s t a t e o r t h e c o u n t y .           All

p a r t i e s were w i t h i n t h e a p p l i c a b l e speed l i m i t s ,           and t h e r e
was no e v i d e n c e t o show t h a t e i t h e r was d r i v i n g u n r e a s o n -
ably.
           The one s u b s t a n t i a l c o n f l i c t i n t h e e v i d e n c e was t h e
issue       of    whether         appellant          activated          his     turn    signal.

Respondent s a i d t h a t he d i d n o t .                   Witness Hazelbaker,              the

d r i v e r of    t h e bread d e l i v e r y t r u c k ,        was n o t p o s i t i v e .   He

d i d n o t remember           s e e i n g any t u r n s i g n a l       flashing but tes-

t i f i e d t h a t a f t e r t h e a c c i d e n t a t u r n s i g n a l was o n . B r o o k s ,

t h e d r i v e r of     t h e ice cream t r u c k , t e s t i f i e d t h a t a p p e l l a n t

i n d i c a t e d he was t u r n i n g , b u t d i d n o t t e s t i f y t h a t t h e t u r n

s i g n a l was o n .        W e find       t h a t respondent presented substan-

t i a l evidence along with her                     own t e s t i m o n y which q u a l i f i e d

the     case     for     submission          to     the    jury.         The    jury    was    in-

structed,        without          objection,        that      "the d i r e c t evidence         of

one w i t n e s s who i s e n t i t l e d t o f u l l c r e d i t i s s u f f i c i e n t f o r

t h e p r o o f o f any f a c t i n t h i s c a s e , " and "you a r e n o t bound

t o d e c i d e i n c o n f o r m i t y w i t h t h e d e c l a r a t i o n o f a n y number

o f w i t n e s s e s n o t p r o d u c i n g c o n v i c t i o n i n y o u r minds a g a i n s t

a l e s s e r number         or    a g a i n s t a presumption o r o t h e r evidence

s a t i s f y i n g your m i n d s . "     T h i s i n s t r u c t i o n is t h e law of t h e

case,      and     under      it t h e      jury     could      believe        respondent      and

d i s b e l i e v e a p p e l l a n t , a s it a p p a r e n t l y d i d .

            There      being       substantial            evidence       in    the   record     to

s u p p o r t t h e j u r y v e r d i c t , t h e judgment o f t h e l o w e r c o u r t i s

a f f irmed.
W concur:
 e



  ? dd ,
   A &+g
   Chieef J u s t i c e